Citation Nr: 0119027	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-02 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the veteran submitted a timely substantive appeal to 
a June 1998 Regional Office decision that denied an 
application to reopen a claim for service connection for a 
psychiatric disorder, and denied claims of service connection 
for peripheral neuropathy, heart disease and liver disease, 
including hepatitis C.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel




INTRODUCTION

The veteran had active service from May 1963 to February 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado and Phoenix, Arizona.  During the pendency 
of this appeal, the veteran relocated to an area served by 
the RO in Phoenix.  

The veteran's substantive claims are discussed in the REMAND 
appended to this decision.


FINDINGS OF FACT

1.  A June 1998 RO decision denied an application to reopen a 
claim of service connection for a psychiatric disorder, and 
denied claims of service connection for peripheral 
neuropathy, heart disease and for liver disease, including 
hepatitis C.

2.  The veteran was provided notice of the June 1998 decision 
and his appellate rights by letter in July 1998.

3.  The RO received the veteran's notice of disagreement in 
September 1998.

4.  The RO issued the veteran a statement of the case in 
August 1999, but that was returned to the RO.

5.  The RO reissued the statement of the case in August 2000 
to the veteran's most recent address.

6.  The RO received a completed VA Form 9 in September 2000; 
the veteran disputed all issues contained in the statement of 
the case.


CONCLUSION OF LAW

A timely substantive appeal of the application to reopen a 
claim of service connection for a psychiatric disorder, and 
the claims of service connection for peripheral neuropathy, 
heart disease and for liver disease, including hepatitis C, 
was filed, and the Board has jurisdiction to consider these 
issues.  38 U.S.C.A. §§ 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.200, 20.202, and 20.203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted by the United States Court of Appeals for the 
Federal Circuit, ". . . it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the appellant.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction, the RO, mails the statement of the 
case to the appellant or within the remainder of the one year 
period from the date of mailing the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In the absence 
of a properly and timely substantive appeal, the Board is 
without jurisdiction to determine the merits of the case.  
See 38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Whether a notice of disagreement or substantive 
appeal has been filed on time is an appealable issue.  
38 C.F.R. § 19.34.

The facts in this case are not in dispute.  An April 1993 
rating decision denied service connection for an acquired 
psychiatric disorder, then characterized as depression, and 
for a personality disorder.  The veteran was informed of this 
decision and appellate rights in May 1993, but he did not 
appeal.  That decision is now final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (2000).

The RO received an application to reopen the previously 
denied claim in June 1997.  In a statement dated December 
1997, the veteran stated that he was also seeking service 
connection for peripheral neuropathy, heart disease and liver 
disease, including hepatitis C, secondary to self medication 
used to control his psychiatric disorder.  The RO declined to 
reopen the previously denied claim, and denied service 
connection for these disorders, in a June 1998 rating 
decision.  Notice of the decision and appellate rights were 
sent to the veteran the following month.  The RO received a 
notice of disagreement in September 1998, well within the 
time limit mandated by 38 C.F.R. § 20.302.

The RO issued a statement of the case to the veteran at his 
last known address in August 1999.  This was returned as 
undeliverable.  Another copy, with an enclosed VA Form 9, was 
mailed in August 2000 to a more recent address, which was 
apparently received, as the veteran then submitted a 
completed VA Form 9 in September 2000, disputing all denied 
issues contained in the statement of the case.  The RO has 
determined that the substantive appeal was not timely.  See 
38 C.F.R. § 20.302(b).  The question presented is whether the 
veteran's substantive appeal was received in a timely manner. 

In written argument dated in June 2001, the veteran's 
representative cited a United States Court of Appeals for 
Veterans Claims (Court) case in support of the proposition 
that VA has a duty to inform a veteran of a decision.  Woods 
v. Gober, 14 Vet. App. 214, 220 (2000), citing Cross v. 
Brown, 9 Vet. App. 18, 19 (1996).  In that case, the Court, 
citing other cases, noted that where a mailing is returned as 
undeliverable and a claimant's file discloses other possible 
and plausible addresses,  VA must attempt to locate the 
veteran at the alternative known addresses.  While Woods is 
not directly on point, in that the most recent address was 
not available at the time of the August 1999 mailing of the 
statement of the case, it does reflect the Court's concern 
for fundamental notice to claimants.  

The Board finds that the August 1999 statement of the case 
did not serve as notice to the veteran.  The RO made efforts 
to locate the veteran after the first statement of the case 
was returned, which culminated with the location of the 
veteran at his most recent address.  The Board notes that the 
veteran did submit a substantive appeal well within 60 days 
of the remailing of the statement of the case in August 2000, 
which showed his intent to pursue his claims.  For these 
reasons, the Board finds that the veteran did submit a timely 
substantive appeal to the June 1998 RO decision.  However, 
for the reasons discussed in the REMAND below, further action 
is required before the Board can adjudicate the merits of the 
veteran's claims.


ORDER

The veteran filed a timely substantive appeal of the June 
1998 rating decision denying his application to reopen a 
claim of service connection for a psychiatric disorder, and 
his claims of service connection for peripheral neuropathy, 
heart disease and for liver disease, including hepatitis C.


REMAND

In a September 2000 VA Form 9, which perfected the veteran's 
appeal to reopen a claim of service connection for a 
psychiatric disorder, and his claims of service connection 
for peripheral neuropathy, heart disease, and liver disease, 
including hepatitis C, he requested a hearing before a Board 
member sitting at the RO (i.e., Travel Board hearing).  Thus, 
the case must be returned to the RO to arrange for a Travel 
Board hearing for the veteran.  38 U.S.C.A. § 7107 (West 
1991); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2000).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board intimates no opinion, either 
favorable or unfavorable, as to any ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



